Citation Nr: 0813713	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran 
underwent a VA examination in August 2004, in which it was 
noted that he had served in Vietnam from December 1968 to 
November 1969, and had been awarded the Combat Infantryman 
Badge.  The examiner determined that while the veteran had 
combat-related stressors that had caused him to develop a 
nightmare disorder, he nevertheless did not meet the DSM-IV 
criteria for a diagnosis of PTSD related to his confirmed in-
service stressors because he did not exhibit symptoms of 
hyperarousal.  Significantly, however, the VA examiner 
qualified her findings by stating that the veteran appeared 
"likely to underreport symptoms," and that she would not be 
surprised to see hyperarousal symptoms emerge in the future 
should the veteran "ever recover from his substance abuse or 
should events in his life penetrate his rigid psychological 
defenses."  Furthermore, the VA examiner stated that the 
veteran "certainly should be reevaluated in the future 
should such symptoms emerge."  

Where there is a question as to whether a diagnosis is in 
accord with applicable DSM criteria, further clarification is 
needed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
this case, while the August 2004 VA examiner found that the 
veteran did not meet the DSM-IV criteria for PTSD, she 
expressly acknowledged that the veteran may have 
"underreported" certain symptoms, e.g., symptoms of 
hyperarousal, and further suggested that the veteran was 
likely to exhibit symptoms sufficient to warrant a diagnosis 
of PTSD in the future.  For these reasons, the Board finds 
that additional development is needed to determine whether 
the veteran currently meets the DSM-IV criteria for a 
diagnosis of PTSD based upon confirmed in-service stressors.  
To that end, a remand for an examination is in order.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Additionally, the Board notes that the VA examiner also 
acknowledged that in rendering her opinion, she did not 
review the veteran's claims file, including his service 
medical records and VA treatment records.  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  Therefore 
the claim must be remanded for a VA examination with a review 
of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination with an examiner 
who has not previously examined 
him to determine the nature and etiology 
of any PTSD. The claims folder should be 
reviewed by the examiner in conjunction 
with the examination and the report should 
note that the claims folder was reviewed.  
The examiner should specifically state 
whether or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV is 
met, so that a diagnosis of PTSD can 
either ruled in or ruled out.  The 
rationale for the opinion must be 
provided, and the opinion should be 
reconciled with all other opinions of 
record.

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



